Citation Nr: 1317524	
Decision Date: 05/29/13    Archive Date: 06/06/13

DOCKET NO.  06-14 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a chronic skin disease (originally claimed as jungle rot). 

4.  Entitlement to service connection for a disability manifested by sexual dysfunction, claimed as secondary to a chronic skin disease and diabetes mellitus.

5.  Entitlement to service connection for tooth loss.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from May 1967 to February 1970, including service in the Republic of Vietnam. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In June 2007, the Veteran and his spouse testified during a Board hearing before the undersigned Veterans Law Judge at the RO.

In November 2007, the Board remanded the appeal for further development.  In a May 2012 decision, the Board granted an initial 20 percent rating for a right foot and ankle disability and remanded the remaining claims for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the remand portion of the May 2012 decision, the Board requested that the RO request the Veteran's Army Reserve medical records from the National Personnel Records Center (NPRC), the United States Army Reserve Control Group and any other appropriate sources.

In May 2012, the AMC submitted a request to the NPRC for the Veteran's records from his period of Reserve service from February 1970 to May 1973.  The NPRC replied that the record indicates that the Veteran did not serve during that time and sent no records.  However, the AMC did not submit a request to the United States Army Reserve Control Group.  Thus, the mandates of the Board in the remand portion of the May 2012 decision were not adequately followed or addressed.  A remand of these claims is necessary to ensure compliance with the prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Board decisions are routinely vacated by the United States Court of Appeals for Veterans Claims due to a failure to meet the requirements of a prior Board remand.  Thus, a remand is required to correct the deficiency.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran's service treatment records from his service with the Army Reserve from 1970 to 1973 from the United States Army Reserve Control Group in St. Louis, Missouri (see Veteran's DD 214).  

All attempts to obtain these records should be documented and associated with the claims files.  If the records are not obtained, he must be provided with notice that they could not be obtained pursuant to 38 C.F.R. § 3.159(e) (2012). 

2.  To help avoid future remand, the RO/AMC must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be taken.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Then, after conducting any additional development that is deemed warranted, readjudicate the Veteran's claims.  If any benefit on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

